Judgment, Supreme Court, New York County (Felice Shea, J.), rendered May 29, 1992, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant either failed to object or made general objections to certain questions with respect to police testimony about buy and bust operations. Thus, the issues have not been preserved for appellate review (CPL 470.05 [2]). Nor is reversal warranted in the interest of justice.
We have examined defendant’s remaining contentions and find them without merit. Concur—Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.